 

Exhibit 10.2

IGM BIOSCIENCES, INC.

AMENDED AND RESTATED 2018 OMNIBUS INCENTIVE PLAN
(as amended and restated effective July 30, 2020)

1.Purposes of the Plan.  The purposes of this Plan are:

 

•

to attract and retain the best available personnel for positions of substantial
responsibility,

 

•

to provide additional incentive to Employees, Directors and Consultants, and

 

•

to promote the success of the Company’s business.

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units and Performance Shares.

2.Definitions.  As used herein, the following definitions will apply:

(a)“Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.

(b)“Applicable Laws” means the legal and regulatory requirements relating to the
administration of equity-based awards and the related issuance of Shares
thereunder, including but not limited to U.S. federal and state corporate laws,
U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any non-U.S. country or jurisdiction where Awards are, or
will be, granted under the Plan.

(c)“Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Units or Performance Shares.

(d)“Award Agreement” means the written or electronic agreement setting forth the
terms and provisions applicable to each Award granted under the Plan.  The Award
Agreement is subject to the terms and conditions of the Plan.

(e)“Board” means the Board of Directors of the Company.

(f)“Change in Control” means the occurrence of any of the following events:

(i)A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than 50% of the total voting power of the stock of the
Company; provided, however, that for purposes of this subsection, (A) the
acquisition of additional stock by any one Person, who is considered to own more
than 50% of the total voting power of the stock of the Company will not be
considered a Change in Control, and (B) if the stockholders of the Company
immediately before such change in ownership continue to retain immediately after
the change in ownership, in substantially the same proportions as their
ownership of shares of the Company’s voting stock immediately prior to the
change in ownership, the direct or indirect beneficial ownership of 50% or more
of the total voting power of the stock of the Company or of the ultimate parent
entity of the Company, such event will not be considered a Change in Control
under this subsection (i).  For this purpose, indirect beneficial ownership will
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company, as the case may be, either directly or through one or more subsidiary
corporations or other business entities; or

(ii)A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any 12‑month period
by Directors whose appointment or election is

 

--------------------------------------------------------------------------------

 

not endorsed by a majority of the members of the Board prior to the date of the
appointment or election.  For purposes of this subsection (ii), if any Person is
considered to be in effective control of the Company, the acquisition of
additional control of the Company by the same Person will not be considered a
Change in Control; or

(iii)A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
12‑month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value
equal to or more than 50% of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions;
provided, however, that for purposes of this subsection (iii), the following
will not constitute a change in the ownership of a substantial portion of the
Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock,
(2) an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in this subsection (iii)(B)(3).  For purposes of this subsection
(iii), gross fair market value means the value of the assets of the Company, or
the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A.

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

(g)“Code” means the Internal Revenue Code of 1986, as amended.  Reference to a
specific section of the Code or regulation thereunder will include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

(h)“Committee” means a committee of Directors or of other individuals satisfying
Applicable Laws appointed by the Board, or a duly authorized committee of the
Board, in accordance with Section 4 hereof.

(i)“Common Stock” means the common stock of the Company.

(j)“Company” means IGM Biosciences, Inc., a Delaware corporation, or any
successor thereto.

(k)“Consultant” means any natural person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render bona fide services to such entity,
provided the services (i) are not in connection with the offer or sale of
securities in a capital‑raising transaction, and (ii) do not directly promote or
maintain a market for the Company’s securities, in each case, within the meaning
of Form S-8 promulgated under the Securities Act, and provided, further, that a
Consultant will include only those persons to whom the issuance of Shares may be
registered under Form S-8 promulgated under the Securities Act.

(l)“Director” means a member of the Board.

(m)“Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.  

 

--------------------------------------------------------------------------------

 

(n)“Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company.  Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.

(o)“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(p)“Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for awards of the same type (which may have
higher or lower exercise prices and different terms), awards of a different
type, and/or cash, (ii) Participants would have the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity selected
by the Administrator, and/or (iii) the exercise price of an outstanding Award is
increased or reduced.  The Administrator will determine the terms and conditions
of any Exchange Program in its sole discretion.

(q)“Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i)For purposes of any Awards granted on the Registration Date, the Fair Market
Value will be the initial price to the public as set forth in the final
prospectus included within the registration statement in Form S-1 filed with the
Securities and Exchange Commission for the initial public offering of the
Company’s Common Stock.

(ii)For purposes of any Awards granted on any other date, the Fair Market Value
will be the closing sales price for Common Stock as quoted on any established
stock exchange or national market system (including without limitation the New
York Stock Exchange, Nasdaq Global Select Market, the Nasdaq Global Market or
the Nasdaq Capital Market of The Nasdaq Stock Market) on which the Common Stock
is listed on the date of determination (or the closing bid, if no sales were
reported), as reported in The Wall Street Journal or such other source as the
Administrator deems reliable.  If the determination date for the Fair Market
Value occurs on a non-trading day (i.e., a weekend or holiday), the Fair Market
Value will be such price on the immediately preceding trading day, unless
otherwise determined by the Administrator.  In the absence of an established
market for the Common Stock, the Fair Market Value thereof will be determined in
good faith by the Administrator.

The determination of fair market value for purposes of tax withholding may be
made in the Administrator’s discretion subject to Applicable Laws and is not
required to be consistent with the determination of Fair Market Value for other
purposes.

(r)“Fiscal Year” means the fiscal year of the Company.

(s)“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

(t)“Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

(u)“Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(v)“Option” means a stock option granted pursuant to the Plan.

(w)“Outside Director” means a Director who is not an Employee.

(x)“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(y)“Participant” means the holder of an outstanding Award.

(z)“Performance Share” means an Award denominated in Shares which may be earned
in whole or in part upon attainment of performance goals or other vesting
criteria as the Administrator may determine pursuant to Section 10.

 

--------------------------------------------------------------------------------

 

(aa)“Performance Unit” means an Award which may be earned in whole or in part
upon attainment of performance goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing  pursuant to Section 10.

(bb)“Period of Restriction” means the period during which the transfer of Shares
of Restricted Stock are subject to restrictions and therefore, the Shares are
subject to a substantial risk of forfeiture.  Such restrictions may be based on
the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.

(cc)“Plan” means this Amended and Restated 2018 Omnibus Incentive Plan.

(dd)“Registration Date” means the effective date of the first registration
statement that is filed by the Company and declared effective pursuant to
Section 12(b) of the Exchange Act, with respect to any class of the Company’s
securities.

(ee)“Restricted Stock” means Shares issued pursuant to a Restricted Stock award
under Section 7 of the Plan, or issued pursuant to the early exercise of an
Option.

(ff)“Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section
8.  Each Restricted Stock Unit represents an unfunded and unsecured obligation
of the Company.

(gg)“Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

(hh)“Section 409A” means Code Section 409A, as it has been and may be amended
from time to time, and any proposed or final Treasury Regulations and Internal
Revenue Service guidance that has been promulgated or may be promulgated
thereunder from time to time.

(ii)“Securities Act” means the Securities Act of 1933, as amended.

(jj)“Service Provider” means an Employee, Director or Consultant.

(kk)“Share” means a share of the Common Stock, as adjusted in accordance with
Section 13 of the Plan.

(ll)“Stock Appreciation Right” means an Award, granted alone or in connection
with an Option, that pursuant to Section 9 is designated as a Stock Appreciation
Right.

(mm)“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

3.Stock Subject to the Plan.  

(a)Stock Subject to the Plan.  Subject to the provisions of Section 13 of the
Plan and the automatic increase set forth in Section 3(b) of the Plan, the
maximum aggregate number of Shares that may be issued under the Plan is
5,605,735 Shares. The Shares may be authorized, but unissued, or reacquired
Common Stock.

(b)Automatic Share Reserve Increase.  Subject to the provisions of Section 13 of
the Plan, the number of Shares available for issuance under the Plan will be
increased on the first day of each Fiscal Year beginning with the 2021 Fiscal
Year and ending with the 2029 Fiscal Year, in an amount equal to the least of
(i) 8,768,000 Shares, (ii) 4% of the outstanding shares of common stock of the
Company (including for this purpose both voting common stock and non-voting
common stock) on the last day of the immediately preceding Fiscal Year or
(iii) such number of Shares determined by the Board.

 

--------------------------------------------------------------------------------

 

(c)Lapsed Awards.  If an Award expires or becomes unexercisable without having
been exercised in full, is surrendered pursuant to an Exchange Program, or, with
respect to Restricted Stock, Restricted Stock Units, Performance Units or
Performance Shares, is forfeited to or repurchased by the Company due to failure
to vest, the unpurchased Shares (or for Awards other than Options or Stock
Appreciation Rights the forfeited or repurchased Shares), which were subject
thereto will become available for future grant or sale under the Plan (unless
the Plan has terminated).  With respect to Stock Appreciation Rights, only
Shares actually issued (i.e., the net Shares issued) pursuant to a Stock
Appreciation Right will cease to be available under the Plan; all remaining
Shares under Stock Appreciation Rights will remain available for future grant or
sale under the Plan (unless the Plan has terminated).  Shares that have actually
been issued under the Plan under any Award will not be returned to the Plan and
will not become available for future distribution under the Plan; provided,
however, that if Shares issued pursuant to Awards of Restricted Stock,
Restricted Stock Units, Performance Shares or Performance Units are repurchased
by the Company or are forfeited to the Company, such Shares will become
available for future grant under the Plan.  Shares used to pay the exercise
price of an Award or to satisfy the tax withholding obligations related to an
Award will become available for future grant or sale under the Plan.  To the
extent an Award under the Plan is paid out in cash rather than Shares, such cash
payment will not result in reducing the number of Shares available for issuance
under the Plan.  Notwithstanding the foregoing and, subject to adjustment as
provided in Section 13, the maximum number of Shares that may be issued upon the
exercise of Incentive Stock Options will equal the aggregate Share number stated
in Section 3(a), plus, to the extent allowable under Section 422 of the Code and
the Treasury Regulations promulgated thereunder, any Shares that become
available for issuance under the Plan pursuant to Sections 3(b) and 3(c).  

(d)Share Reserve.  The Company, during the term of this Plan, will at all times
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.

4.Administration of the Plan.

(a)Procedure.

(i)Multiple Administrative Bodies.  Different Committees with respect to
different groups of Service Providers may administer the Plan.

(ii)Rule 16b-3.  To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.

(iii)Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.  

(b)Powers of the Administrator.  Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator will have the authority, in its discretion:

(i)to determine the Fair Market Value;

(ii)to select the Service Providers to whom Awards may be granted hereunder;

(iii)to determine the number of Shares to be covered by each Award granted
hereunder;

(iv)to approve forms of Award Agreements for use under the Plan;

(v)to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder.  Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;

(vi)to institute and determine the terms and conditions of an Exchange Program;

 

--------------------------------------------------------------------------------

 

(vii)to construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan;

(viii)to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable non-U.S. laws or for qualifying for favorable
tax treatment under applicable non-U.S. laws;

(ix)to modify or amend each Award (subject to Section 18 of the Plan), including
but not limited to the discretionary authority to extend the post-termination
exercisability period of Awards and to extend the maximum term of an Option
(subject to Section 6(b) of the Plan regarding Incentive Stock Options);

(x)to allow Participants to satisfy tax withholding obligations in such manner
as prescribed in Section 14 of the Plan;

(xi)to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

(xii)to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under an
Award; and

(xiii)to make all other determinations deemed necessary or advisable for
administering the Plan.

(c)Effect of Administrator’s Decision.  The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.

5.Eligibility.  Nonstatutory Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares and Performance
Units may be granted to Service Providers.  Incentive Stock Options may be
granted only to Employees.

6.Stock Options.

(a)Limitations.  Each Option will be designated in the Award Agreement as either
an Incentive Stock Option or a Nonstatutory Stock Option.  However,
notwithstanding such designation, to the extent that the aggregate fair market
value of the shares with respect to which incentive stock options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds $100,000,
such options will be treated as nonstatutory stock options.  For purposes of
this Section 6(a), incentive stock options will be taken into account in the
order in which they were granted.  The fair market value of the shares will be
determined as of the time the option with respect to such shares is granted.

(b)Term of Option.  The term of each Option will be stated in the Award
Agreement.  In the case of an Incentive Stock Option, the term will be 10 years
from the date of grant or such shorter term as may be provided in the Award
Agreement.  Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than 10% of the total combined voting power of all classes of
stock of the Company or any Parent or Subsidiary, the term of the Incentive
Stock Option will be 5 years from the date of grant or such shorter term as may
be provided in the Award Agreement.

(c)Option Exercise Price and Consideration.

(i)Exercise Price.  The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator,
subject to the following:

1.In the case of an Incentive Stock Option

(A)granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than 10% of the voting power of all
classes of stock of the Company or any

 

--------------------------------------------------------------------------------

 

Parent or Subsidiary, the per Share exercise price will be no less than 110% of
the Fair Market Value per Share on the date of grant.

(B)granted to any Employee other than an Employee described in paragraph
(A) immediately above, the per Share exercise price will be no less than 100% of
the Fair Market Value per Share on the date of grant.

2.In the case of a Nonstatutory Stock Option, the per Share exercise price will
be no less than 100% of the Fair Market Value per Share on the date of grant.

3.Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than 100% of the Fair Market Value per Share on the date
of grant pursuant to a transaction described in, and in a manner consistent
with, Section 424(a) of the Code.

(ii)Waiting Period and Exercise Dates.  At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.

(iii)Form of Consideration.  The Administrator will determine the acceptable
form of consideration for exercising an Option, including the method of
payment.  In the case of an Incentive Stock Option, the Administrator will
determine the acceptable form of consideration at the time of grant.  Such
consideration may consist entirely of: (1) cash; (2) check; (3) promissory note,
to the extent permitted by Applicable Laws, (4) other Shares, provided that such
Shares have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which such Option will be exercised and
provided that accepting such Shares will not result in any adverse accounting
consequences to the Company, as the Administrator determines in its sole
discretion; (5) consideration received by the Company under a broker-assisted
(or other) cashless exercise program (whether through a broker or
otherwise) implemented by the Company in connection with the Plan; (6) by net
exercise; (7) such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws; or (8) any combination of the
foregoing methods of payment.

(d)Exercise of Option.

(i)Procedure for Exercise; Rights as a Stockholder.  Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement.  An Option may not be exercised for a fraction of a
Share.

An Option will be deemed exercised when the Company receives: (i) a notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable
withholding taxes).  Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan.  Shares issued upon exercise of an Option will be issued in the name
of the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse.  Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option.  The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised.  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 13 of
the Plan.

Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.

(ii)Termination of Relationship as a Service Provider.  If a Participant ceases
to be a Service Provider, other than upon the Participant’s termination as the
result of the Participant’s death or Disability, the Participant may exercise
his or her Option within such period of time as is specified in the Award
Agreement to the extent that the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement).  In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for 3 months following the
Participant’s termination.  Unless otherwise provided by the Administrator, if
on

 

--------------------------------------------------------------------------------

 

the date of termination the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will revert to
the Plan.  If after termination the Participant does not exercise his or her
Option within the time specified by the Administrator, the Option will
terminate, and the Shares covered by such Option will revert to the Plan.

(iii)Disability of Participant.  If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement).  In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for 12 months following the
Participant’s termination.  Unless otherwise provided by the Administrator, if
on the date of termination the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will revert to
the Plan.  If after termination the Participant does not exercise his or her
Option within the time specified herein, the Option will terminate, and the
Shares covered by such Option will revert to the Plan.

(iv)Death of Participant.  If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator.  If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution.  In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for 12 months following
Participant’s death.  Unless otherwise provided by the Administrator, if at the
time of death Participant is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option will immediately revert to
the Plan.  If the Option is not so exercised within the time specified herein,
the Option will terminate, and the Shares covered by such Option will revert to
the Plan.  

(v)Tolling Expiration.  A Participant’s Award Agreement may also provide that:

1.if the exercise of the Option following the termination of Participant’s
status as a Service Provider (other than upon the Participant’s death or
Disability) would result in liability under Section 15(b), then the Option will
terminate on the earlier of (A) the expiration of the term of the Option set
forth in the Award Agreement, or (B) the 10th day after the last date on which
such exercise would result in liability under Section 15(b); or

2.if the exercise of the Option following the termination of the Participant’s
status as a Service Provider (other than upon the Participant’s death or
Disability) would be prohibited at any time solely because the issuance of
Shares would violate the registration requirements under the Securities Act,
then the Option will terminate on the earlier of (A) the expiration of the term
of the Option or (B) the expiration of a period of 30 days after the termination
of the Participant’s status as a Service Provider during which the exercise of
the Option would not be in violation of such registration requirements.

7.Restricted Stock.

(a)Grant of Restricted Stock.  Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.

(b)Restricted Stock Agreement.  Each Award of Restricted Stock will be evidenced
by an Award Agreement that will specify the Period of Restriction, the number of
Shares granted, and such other terms and conditions as the Administrator, in its
sole discretion, will determine.  Unless the Administrator determines otherwise,
the Company as escrow agent will hold Shares of Restricted Stock until the
restrictions on such Shares have lapsed.

(c)Transferability.  Except as provided in this Section 7 or the Award
Agreement, Shares of Restricted Stock may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated until the end of the applicable
Period of Restriction.

 

--------------------------------------------------------------------------------

 

(d)Other Restrictions.  The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.

(e)Removal of Restrictions.  Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction or at such other time as the Administrator may
determine.  The Administrator, in its discretion, may accelerate the time at
which any restrictions will lapse or be removed.  

(f)Voting Rights.  During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.

(g)Dividends and Other Distributions.  During the Period of Restriction, Service
Providers holding Shares of Restricted Stock will be entitled to receive all
dividends and other distributions paid with respect to such Shares, unless the
Administrator provides otherwise.  If any such dividends or distributions are
paid in Shares, the Shares will be subject to the same restrictions on
transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid.

(h)Return of Restricted Stock to Company.  On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.

8.Restricted Stock Units.

(a)Grant.  Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator.  After the Administrator determines
that it will grant Restricted Stock Units under the Plan, it will advise the
Participant in an Award Agreement of the terms, conditions, and restrictions
related to the grant, including the number of Restricted Stock Units.

(b)Vesting Criteria and Other Terms.  The Administrator will set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant.  The Administrator may set vesting criteria based upon
the achievement of Company-wide, divisional, business unit, or individual goals
(including, but not limited to, continued employment or service), applicable
federal or state securities laws or any other basis determined by the
Administrator in its discretion.

(c)Earning Restricted Stock Units.  Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as determined by
the Administrator.  Notwithstanding the foregoing, at any time after the grant
of Restricted Stock Units, the Administrator, in its sole discretion, may reduce
or waive any vesting criteria that must be met to receive a payout.

(d)Form and Timing of Payment.  Payment of earned Restricted Stock Units will be
made as soon as practicable after the date(s) determined by the Administrator
and set forth in the Award Agreement.  The Administrator, in its sole
discretion, may only settle earned Restricted Stock Units in cash, Shares, or a
combination of both.

(e)Cancellation.  On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.

9.Stock Appreciation Rights.  

(a)Grant of Stock Appreciation Rights.  Subject to the terms and conditions of
the Plan, a Stock Appreciation Right may be granted to Service Providers at any
time and from time to time as will be determined by the Administrator, in its
sole discretion.  

(b)Number of Shares.  The Administrator will have complete discretion to
determine the number of Stock Appreciation Rights granted to any Service
Provider.

 

--------------------------------------------------------------------------------

 

(c)Exercise Price and Other Terms.  The per share exercise price for the Shares
to be issued pursuant to exercise of a Stock Appreciation Right will be
determined by the Administrator and will be no less than 100% of the Fair Market
Value per Share on the date of grant.  Otherwise, the Administrator, subject to
the provisions of the Plan, will have complete discretion to determine the terms
and conditions of Stock Appreciation Rights granted under the Plan.

(d)Stock Appreciation Right Agreement.  Each Stock Appreciation Right grant will
be evidenced by an Award Agreement that will specify the exercise price, the
term of the Stock Appreciation Right, the conditions of exercise, and such other
terms and conditions as the Administrator, in its sole discretion, will
determine.

(e)Expiration of Stock Appreciation Rights.  A Stock Appreciation Right granted
under the Plan will expire 10 years from the date of grant or such shorter term
as may be provided in the Award Agreement, as determined by the Administrator,
in its sole discretion.  Notwithstanding the foregoing, the rules of
Section 6(d) relating to exercise also will apply to Stock Appreciation Rights.

(f)Payment of Stock Appreciation Right Amount.  Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:

(i)The difference between the Fair Market Value of a Share on the date of
exercise and the exercise price; multiplied by

(ii)The number of Shares with respect to which the Stock Appreciation Right is
exercised.

At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.

10.Performance Units and Performance Shares.

(a)Grant of Performance Units/Shares.  Performance Units and Performance Shares
may be granted to Service Providers at any time and from time to time, as will
be determined by the Administrator, in its sole discretion.  The Administrator
will have complete discretion in determining the number of Performance Units and
Performance Shares granted to each Participant.

(b)Value of Performance Units/Shares.  Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant.  Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.

(c)Performance Objectives and Other Terms.  The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Service
Providers.  The time period during which the performance objectives or other
vesting provisions must be met will be called the “Performance Period.”  Each
Award of Performance Units/Shares will be evidenced by an Award Agreement that
will specify the Performance Period, and such other terms and conditions as the
Administrator, in its sole discretion, will determine.  The Administrator may
set performance objectives based upon the achievement of Company-wide,
divisional, business unit or individual goals (including, but not limited to,
continued employment or service), applicable federal or state securities laws,
or any other basis determined by the Administrator in its discretion.

(d)Earning of Performance Units/Shares.  After the applicable Performance Period
has ended, the holder of Performance Units/Shares will be entitled to receive a
payout of the number of Performance Units/Shares earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding performance objectives or other vesting provisions have been
achieved.  After the grant of a Performance Unit/Share, the Administrator, in
its sole discretion, may reduce or waive any performance objectives or other
vesting provisions for such Performance Unit/Share.

(e)Form and Timing of Payment of Performance Units/Shares.  Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period.  The

 

--------------------------------------------------------------------------------

 

Administrator, in its sole discretion, may pay earned Performance Units/Shares
in the form of cash, in Shares (which have an aggregate Fair Market Value equal
to the value of the earned Performance Units/Shares at the close of the
applicable Performance Period) or in a combination thereof.

(f)Cancellation of Performance Units/Shares.  On the date set forth in the Award
Agreement, all unearned or unvested Performance Units/Shares will be forfeited
to the Company, and again will be available for grant under the Plan.

11.Leaves of Absence/Transfer Between Locations.  Unless the Administrator
provides otherwise, vesting of Awards granted hereunder will be suspended during
any unpaid leave of absence.  A Participant will not cease to be an Employee in
the case of (i) any leave of absence approved by the Company or (ii) transfers
between locations of the Company or between the Company, its Parent, or any
Subsidiary.  For purposes of Incentive Stock Options, no such leave may exceed
3 months, unless reemployment upon expiration of such leave is guaranteed by
statute or contract.  If reemployment upon expiration of a leave of absence
approved by the Company is not so guaranteed, then 6 months following the
1st day of such leave any Incentive Stock Option held by the Participant will
cease to be treated as an Incentive Stock Option and will be treated for tax
purposes as a Nonstatutory Stock Option.

12.Transferability of Awards.  Unless determined otherwise by the Administrator,
an Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Participant, only
by the Participant.  If the Administrator makes an Award transferable, such
Award will contain such additional terms and conditions as the Administrator
deems appropriate.

13.Adjustments; Dissolution or Liquidation; Merger or Change in Control.

(a)Adjustments.  In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award, and the numerical Share
limits in Section 3 of the Plan.  

(b)Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed
transaction.  To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action.

(c)Change in Control.  In the event of a merger of the Company with or into
another corporation or other entity or a Change in Control, each outstanding
Award will be treated as the Administrator determines subject to the restriction
in the following paragraph, including, without limitation, that each Award be
assumed or an equivalent option or right substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation.  The
Administrator will not be required to treat all Awards or Participants similarly
in the transaction.

In the event that the successor corporation does not assume or substitute for
the Award, the Participant will fully vest in and have the right to exercise all
of his or her outstanding Options and Stock Appreciation Rights, including
Shares as to which such Awards would not otherwise be vested or exercisable, all
restrictions on Restricted Stock and Restricted Stock Units will lapse, and,
with respect to Awards with performance-based vesting, all performance goals or
other vesting criteria will be deemed achieved at 100% of target levels and all
other terms and conditions met.  In addition, if an Option or Stock Appreciation
Right is not assumed or substituted in the event of a Change in Control, the
Administrator will notify the Participant in writing or electronically that the
Option or Stock Appreciation Right will be exercisable for a period of time
determined by the Administrator in its sole discretion, and the Option or Stock
Appreciation Right will terminate upon the expiration of such period.

For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in

 

--------------------------------------------------------------------------------

 

Control by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the Change in Control
is not solely common stock of the successor corporation or its Parent, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received upon the exercise of an Option or Stock
Appreciation Right or upon the payout of a Restricted Stock Unit, Performance
Unit or Performance Share, for each Share subject to such Award, to be solely
common stock of the successor corporation or its Parent equal in fair market
value to the per share consideration received by holders of Common Stock in the
Change in Control.

Notwithstanding anything in this Section 13(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.  

(d)Outside Director Awards.  With respect to Awards granted to an Outside
Director, in the event of a Change in Control, then the Participant will fully
vest in and have the right to exercise Options and/or Stock Appreciation Rights
as to all of the Shares underlying such Award, including those Shares which
would not otherwise be vested or exercisable, all restrictions on Restricted
Stock and Restricted Stock Units will lapse, and, with respect to Awards with
performance-based vesting, all performance goals or other vesting criteria will
be deemed achieved at 100% of target levels and all other terms and conditions
met.

14.Tax.

(a)Withholding Requirements.  Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof) or such earlier time as any tax
withholding obligations are due, the Company will have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy U.S. federal, state, or local taxes, non-U.S.
taxes, or other taxes (including the Participant’s FICA obligation) required to
be withheld with respect to such Award (or exercise thereof).  

(b)Withholding Arrangements.  The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable cash or Shares having a fair market value not in excess of
the maximum statutory amount required to be withheld, or (iii) delivering to the
Company already-owned Shares having a fair market value not in excess of the
maximum statutory amount required to be withheld.  The fair market value of the
Shares to be withheld or delivered will be determined as of the date that the
taxes are required to be withheld.

(c)Compliance With Section 409A.  Awards will be designed and operated in such a
manner that they are either exempt from the application of, or comply with, the
requirements of Section 409A such that the grant, payment, settlement or
deferral will not be subject to the additional tax or interest applicable under
Section 409A, except as otherwise determined in the sole discretion of the
Administrator.  The Plan and each Award Agreement under the Plan is intended to
meet the requirements of Section 409A and will be construed and interpreted in
accordance with such intent, except as otherwise determined in the sole
discretion of the Administrator.  To the extent that an Award or payment, or the
settlement or deferral thereof, is subject to Section 409A the Award will be
granted, paid, settled or deferred in a manner that will meet the requirements
of Section 409A, such that the grant, payment, settlement or deferral will not
be subject to the additional tax or interest applicable under Section 409A.  In
no event will the Company (or any Parent or Subsidiary of the Company, as
applicable) reimburse a Participant for any taxes imposed or other costs
incurred as a result of Section 409A.

15.No Effect on Employment or Service.  Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider, nor will they interfere in any way with the
Participant’s right or the right of the Company (or any Parent or Subsidiary of
the Company) to terminate such relationship at any time, with or without cause,
to the extent permitted by Applicable Laws.

16.Date of Grant.  The date of grant of an Award will be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the

 

--------------------------------------------------------------------------------

 

Administrator.  Notice of the determination will be provided to each Participant
within a reasonable time after the date of such grant.

17.Term of Plan.  Subject to Section 22 of the Plan, the Plan will become
effective upon the later to occur of (i) its adoption by the Board or (ii) the
business day immediately prior to the Registration Date.  It will continue in
effect for a term of 10 years from the date adopted by the Board, unless
terminated earlier under Section 18 of the Plan.

18.Amendment and Termination of the Plan.

(a)Amendment and Termination.  The Administrator may at any time amend, alter,
suspend or terminate the Plan.  

(b)Stockholder Approval.  The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.

(c)Effect of Amendment or Termination.  No amendment, alteration, suspension or
termination of the Plan will materially impair the rights of any Participant,
unless mutually agreed otherwise between the Participant and the Administrator,
which agreement must be in writing and signed by the Participant and the
Company.  Termination of the Plan will not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination.

19.Conditions Upon Issuance of Shares.

(a)Legal Compliance.  Shares will not be issued pursuant to an Award unless the
exercise of such Award and the issuance and delivery of such Shares will comply
with Applicable Laws and will be further subject to the approval of counsel for
the Company with respect to such compliance.

(b)Investment Representations.  As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.

20.Inability to Obtain Authority.  The inability of the Company to obtain
authority from any regulatory body having jurisdiction or to complete or comply
with the requirements of any registration or other qualification of the Shares
under any U.S. federal or state law, any non-U.S. law, or the rules and
regulations of the Securities and Exchange Commission, the stock exchange on
which Shares of the same class are then listed, or any other governmental or
regulatory body, which authority, registration, qualification or rule compliance
is deemed by the Company’s counsel to be necessary or advisable for the issuance
and sale of any Shares hereunder, will relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority, registration, qualification or rule compliance will not have been
obtained.

21.Forfeiture Events.

(a)All Awards granted under the Plan will be subject to recoupment in accordance
with any clawback policy that the Company is required to adopt pursuant to the
listing standards of any national securities exchange or association on which
the Company’s securities are listed or as is otherwise required by the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other Applicable
Laws. In addition, the Administrator may impose such other clawback, recovery or
recoupment provisions in an Award Agreement as the Administrator determines
necessary or appropriate, including but not limited to a reacquisition right in
respect of previously acquired Shares or other cash or property. Unless this
Section 21 is specifically mentioned and waived in an Award Agreement or other
document, no recovery of compensation under a clawback policy will give a
Participant the right to resign for “good reason” or “constructive termination”
(or similar term) under any agreement with the Company.

(b)The Administrator may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
specified events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include, but shall not be limited to,
termination of such Participant’s status as Service Provider for cause

 

--------------------------------------------------------------------------------

 

or any act by a Participant, whether before or after such Participant’s
Termination Status Date that would constitute cause for termination of  such
Participant’s status as a Service Provider.

(c)If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, any Participant who
knowingly or through gross negligence engaged in the misconduct, or who
knowingly or through gross negligence failed to prevent the misconduct, and any
Participant who is one of the individuals subject to automatic forfeiture under
Section 304 of the Sarbanes-Oxley Act of 2002, shall reimburse the Company the
amount of any payment in settlement of an Award earned or accrued during the 12
month period following the first public issuance or filing with the United
States Securities and Exchange Commission (whichever first occurred) of the
financial document embodying such financial reporting requirement.

22.Stockholder Approval.  The Plan will be subject to approval by the
stockholders of the Company within 12 months after the date the Plan is adopted
by the Board.  Such stockholder approval will be obtained in the manner and to
the degree required under Applicable Laws.




 

--------------------------------------------------------------------------------

 

IGM BIOSCIENCES, INC.

AMENDED AND RESTATED 2018 OMNIBUS INCENTIVE PLAN

STOCK OPTION AGREEMENT

Unless otherwise defined herein, the terms defined in the IGM Biosciences, Inc.
Amended and Restated 2018 Omnibus Incentive Plan (the “Plan”) will have the same
defined meanings in this Stock Option Agreement, which includes the Notice of
Stock Option Grant (the “Notice of Grant”), the Terms and Conditions of Stock
Option Grant attached hereto as Exhibit A, the Exercise Notice attached hereto
as Exhibit B, and all other exhibits and appendices attached hereto (all
together, the “Option Agreement”).

NOTICE OF STOCK OPTION GRANT

Participant:

The undersigned Participant has been granted an Option to purchase Common Stock
of IGM Biosciences, Inc. (the “Company”), subject to the terms and conditions of
the Plan and this Option Agreement, as follows:

Grant Number:

Date of Grant:

Vesting Commencement Date:

Number of Shares Granted:

Exercise Price per Share (in U.S. Dollars): $

Total Exercise Price (in U.S. Dollars): $

Type of Option:___ Incentive Stock Option

___ Nonstatutory Stock Option

Term/Expiration Date:

Vesting Schedule:

Subject to accelerated vesting as set forth below or in the Plan, this Option
will be exercisable, in whole or in part, in accordance with the following
schedule:

[Twenty-five percent (25%) of the Shares subject to the Option shall vest (and
become exercisable) on the date one year after the Vesting Commencement Date set
forth above (or if there is no corresponding day, the last day of the month),
provided that Participant remains a Service Provider on such date; and one
forty-eighth (1/48th) of the Shares subject to the Option shall vest (and become
exercisable) each month thereafter on the same day of each month thereafter (or
if there is no corresponding day, the last day of the month), provided that
Participant remains a Service Provider on such date.]  

Termination Period:

This Option will be exercisable for 3 months after Participant ceases to be a
Service Provider, unless such termination is due to Participant’s death,
Disability or under circumstances described in Section 4(c) of Exhibit A. If
Participant ceases to be a Service Provider due to Participant’s death or
Disability, this Option will be exercisable for 12 months after Participant
ceases to be a Service Provider.  Notwithstanding any provision in this
paragraph, in no event may this Option be exercised after the Term/Expiration
Date as provided above and this Option may be subject to earlier termination as
provided in Section 14 of the Plan.  

 

--------------------------------------------------------------------------------

 

By Participant’s signature and the signature of the representative of
the Company below, Participant and the Company agree that this Option is granted
under and governed by the terms and conditions of the Plan and this Option
Agreement, including the Terms and Conditions of Stock Option Grant, attached
hereto as Exhibit A, all of which are made a part of this document.  Participant
acknowledges receipt of a copy of the Plan. Participant has reviewed the Plan
and this Option Agreement in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Option Agreement, and fully
understands all provisions of the Plan and this Option Agreement.  Participant
hereby agrees to accept as binding, conclusive, and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
the Option Agreement.  Participant further agrees to notify the Company upon any
change in the residence address indicated below.

 

PARTICIPANT

IGM BIOSCIENCES, INC.

 

 

Signature

Signature

 

Print Name

Print Name

 

Title

Address:

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

TERMS AND CONDITIONS OF STOCK OPTION GRANT

1.Grant of Option.  

(a)The Company hereby grants to the individual (“Participant”) named in the
Notice of Stock Option Grant of this Option Agreement (the “Notice of Grant”) an
option (the “Option”) to purchase the number of Shares set forth in the Notice
of Grant, at the exercise price per Share set forth in the Notice of Grant (the
“Exercise Price”), subject to all of the terms and conditions in this Option
Agreement and the Plan, which is incorporated herein by this reference.  Subject
to Section 18(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Option Agreement,
the terms and conditions of the Plan will prevail.

(b)For U.S. taxpayers, the Option will be designated as either an Incentive
Stock Option (“ISO”) or a Nonstatutory Stock Option (“NSO”).  If designated in
the Notice of Grant as an ISO, this Option is intended to qualify as an ISO
under Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).  However, if this Option is intended to be an ISO, to the extent that
it exceeds the $100,000 rule of Code Section 422(d) it will be treated as an
NSO.  Further, if for any reason this Option (or portion thereof) will not
qualify as an ISO, then, to the extent of such nonqualification, such Option (or
portion thereof) shall be regarded as a NSO granted under the Plan.  In no event
will the Administrator, the Company or any Parent or Subsidiary or any of their
respective employees or directors have any liability to Participant (or any
other person) due to the failure of the Option to qualify for any reason as an
ISO.  

(c)For non-U.S. taxpayers, the Option will be designated as an NSO.

2.Vesting Schedule.  Except as provided in Section 3, the Option awarded by this
Option Agreement will vest in accordance with the vesting provisions set forth
in the Notice of Grant.  Shares subject to this Option that are scheduled to
vest on a certain date or upon the occurrence of a certain condition will not
vest in accordance with any of the provisions of this Option Agreement, unless
Participant will have been continuously a Service Provider from the Date of
Grant until the date such vesting occurs.

3.Administrator Discretion.  The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan.  If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.

4.Exercise of Option.  

(a)Right to Exercise.  This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Option Agreement.

(b)Method of Exercise.  This Option is exercisable by delivery of an exercise
notice (the “Exercise Notice”) in the form attached as Exhibit B to the Notice
of Grant or in a manner and pursuant to such procedures as the Administrator may
determine, which will state the election to exercise the Option, the number of
Shares in respect of which the Option is being exercised (the “Exercised
Shares”), and such other representations and agreements as may be required by
the Company pursuant to the provisions of the Plan.  The Exercise Notice will be
completed by Participant and delivered to the Company.  The Exercise Notice will
be accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares and of any Tax Obligations (as defined in Section 6(a)).  This Option
will be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice accompanied by the aggregate Exercise Price.  

(c)Termination for Cause. Notwithstanding anything else in the terms of this
Option, if Participant ceases to be a Service Provider due to termination for
Cause (as defined below) or if, following Participant’s ceasing to be a Service
Provider and during any period in which the Option otherwise would remain
exercisable, Participant engages in any act that would constitute “Cause,” then
unless otherwise provided by the Committee or the Board, the Option shall
terminate and cease to be exercisable as of the date the Participant ceased to
be a Service Provider or engaged in the act that constituted Cause. To
facilitate the Committee or Board being able to make a decision with respect to
whether a service relationship ceased for Cause, Participant will not be
permitted to exercise any portion of the Option for 14 days after Participant
ceases to be a Service Provider unless specifically authorized by the Committee
or Board after Participant

 

--------------------------------------------------------------------------------

 

ceased to be a Service Provider.  For purposes of this Option Agreement, “Cause”
shall mean any of the following acts by Participant, as determined in good faith
by the Committee or the Board: (i) commission of an act of fraud, embezzlement,
misappropriation, or breach of fiduciary duty against the Company or a Parent or
Subsidiary; (ii) commission of a felony involving the business, assets,
customers or clients of the Company or a Parent or Subsidiary, or charge with,
indictment for, conviction of, pleading guilty to, confession to, or entering of
a plea of nolo contendere by Participant for any other felony or any crime
involving fraud, dishonesty, moral turpitude, or a breach of trust; (iii) breach
of any written confidentiality, non-compete, non-solicitation or business
opportunity covenant contained in any agreement entered into by such Participant
with the Company or a Parent or Subsidiary; (iv) substantial failure to perform
duties to the Company or a Parent or Subsidiary (other than any such failure
resulting from the Participant’s Disability) after written notice and an
opportunity to cure (not to exceed 30 days); (v) gross misconduct or gross
negligence materially injurious to the Company or a Parent or Subsidiary; (vi)
Participant’s violation of the Company’s or a Parent’s or Subsidiary’s policy
against harassment, its equal employment opportunity policy, or the Company’s or
a Parent’s or Subsidiary’s code of business conduct; or (vii) a material
violation of any other policy or procedure of the Company or a Parent or
Subsidiary.

5.Method of Payment.  Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant:

(a)cash in U.S. dollars;

(b)check designated in U.S. dollars;

(c)consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or

(d)if Participant is a U.S. employee, surrender of other Shares which have a
Fair Market Value on the date of surrender equal to the aggregate Exercise Price
of the Exercised Shares and that are owned free and clear of any liens, claims,
encumbrances, or security interests, provided that accepting such Shares, in the
sole discretion of the Administrator, will not result in any adverse accounting
consequences to the Company.

6.Tax Obligations.  

(a)Responsibility for Taxes.  Participant acknowledges that, regardless of any
action taken by the Company or, if different, Participant’s employer (the
“Employer”) or any Parent or Subsidiary to which Participant is providing
services (together, the “Service Recipients”), the ultimate liability for any
tax and/or social insurance liability obligations and requirements in connection
with the Option, including, without limitation, (i) all federal, state, and
local taxes (including the Participant’s Federal Insurance Contributions Act
(FICA) obligations) that are required to be withheld by any Service Recipient or
other payment of tax-related items related to Participant’s participation in the
Plan and legally applicable to Participant, (ii) the Participant’s and, to the
extent required by any Service Recipient, the Service Recipient’s fringe benefit
tax liability, if any, associated with the grant, vesting, or exercise of the
Option or sale of Shares, and (iii) any other Service Recipient taxes the
responsibility for which the Participant has, or has agreed to bear, with
respect to the Option (or exercise thereof or issuance of Shares thereunder)
(collectively, the “Tax Obligations”), is and remains Participant’s sole
responsibility and may exceed the amount actually withheld by the applicable
Service Recipient(s).  Participant further acknowledges that no Service
Recipient (A) makes any representations or undertakings regarding the treatment
of any Tax Obligations in connection with any aspect of the Option, including,
but not limited to, the grant, vesting or exercise of the Option, the subsequent
sale of Shares acquired pursuant to such exercise and the receipt of any
dividends or other distributions, and (B) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Option to
reduce or eliminate Participant’s liability for Tax Obligations or achieve any
particular tax result.  Further, if Participant is subject to Tax Obligations in
more than one jurisdiction between the Date of Grant and the date of any
relevant taxable or tax withholding event, as applicable, Participant
acknowledges that the applicable Service Recipient(s) (or former employer, as
applicable) may be required to withhold or account for Tax Obligations in more
than one jurisdiction.  If Participant fails to make satisfactory arrangements
for the payment of any required Tax Obligations hereunder at the time of the
applicable taxable event, Participant acknowledges and agrees that the Company
may refuse to issue or deliver the Shares.

(b)Tax Withholding. Pursuant to such procedures as the Administrator may specify
from time to time, the applicable Service Recipient(s) shall withhold the amount
required to be withheld for the payment of Tax Obligations.  The Administrator,
in its sole discretion and pursuant to such procedures as it may specify from
time to time,

 

--------------------------------------------------------------------------------

 

may permit Participant to satisfy such Tax Obligations, in whole or in part
(without limitation), if permissible by applicable local law, by (i) paying cash
in U.S. dollars, (ii) electing to have the Company withhold otherwise
deliverable Shares having a fair market value equal to the minimum amount that
is necessary to meet the withholding requirement for such Tax Obligations (or
such greater amount as Participant may elect if permitted by the Administrator,
if such greater amount would not result in adverse financial accounting
consequences), (iii) having the amount of such Tax Obligations withheld from
Participant’s wages or other cash compensation paid to Participant by the
applicable Service Recipient(s), (iv) delivering to the Company already vested
and owned Shares having a fair market value equal to such Tax Obligations, or
(v) selling a sufficient number of such Shares otherwise deliverable to
Participant through such means as the Company may determine in its sole
discretion (whether through a broker or otherwise) equal to the minimum amount
that is necessary to meet the withholding requirement for such Tax Obligations
(or such greater amount as Participant may elect if permitted by the
Administrator, if such greater amount would not result in adverse financial
accounting consequences).  To the extent determined appropriate by the
Administrator in its discretion, the Administrator will have the right (but not
the obligation) to satisfy any Tax Obligations by reducing the number of Shares
otherwise deliverable to Participant.  Further, if Participant is subject to tax
in more than one jurisdiction between the Date of Grant and a date of any
relevant taxable or tax withholding event, as applicable, Participant
acknowledges and agrees that the applicable Service Recipient(s) (and/or former
employer, as applicable) may be required to withhold or account for tax in more
than one jurisdiction.

(c)Notice of Disqualifying Disposition of ISO Shares.  If the Option is an ISO,
and if Participant sells or otherwise disposes of any of the Shares acquired
pursuant to the ISO on or before the later of (i) the date 2 years after the
Date of Grant, or (ii) the date 1 year after the date of exercise, Participant
will immediately notify the Company in writing of such disposition.  Participant
agrees that Participant may be subject to income tax withholding by the Company
on the compensation income recognized by Participant.

(d)Code Section 409A.  Under Code Section 409A, a stock right (such as the
Option) that vests after December 31, 2004 (or that vested on or prior to such
date but which was materially modified after October 3, 2004) that was granted
with a per share exercise price that is determined by the Internal Revenue
Service (the “IRS”) to be less than the fair market value of an underlying share
on the date of grant (a “discount option”) may be considered “deferred
compensation.”  A stock right that is a “discount option” may result in (i)
income recognition by the recipient of the stock right prior to the exercise of
the stock right, (ii) an additional 20% federal income tax, and (iii) potential
penalty and interest charges.  The “discount option” may also result in
additional state income, penalty and interest tax to the recipient of the stock
right.  Participant acknowledges that the Company cannot and has not guaranteed
that the IRS will agree that the per Share exercise price of this Option equals
or exceeds the fair market value of a Share on the date of grant in a later
examination.  Participant agrees that if the IRS determines that the Option was
granted with a per Share exercise price that was less than the fair market value
of a Share on the date of grant, Participant shall be solely responsible for
Participant’s costs related to such a determination.

7.Rights as Stockholder.  Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account).  After such issuance, recordation, and
delivery, Participant will have all the rights of a stockholder of the Company
with respect to voting such Shares and receipt of dividends and distributions on
such Shares.

8.No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER, WHICH UNLESS PROVIDED OTHERWISE UNDER
APPLICABLE LAW IS AT THE WILL OF THE APPLICABLE SERVICE RECIPIENT AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES
HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS OPTION
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
ANY SERVICE RECIPIENT TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER, SUBJECT TO APPLICABLE LAW, WHICH TERMINATION, UNLESS PROVIDED
OTHERWISE UNDER APPLICABLE LAW, MAY BE AT ANY TIME, WITH OR WITHOUT CAUSE.

 

--------------------------------------------------------------------------------

 

9.Nature of Grant.  In accepting the Option, Participant acknowledges,
understands and agrees that:

(a)the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted in the past;

(b)all decisions with respect to future option or other grants, if any, will be
at the sole discretion of the Administrator;

(c)Participant is voluntarily participating in the Plan;

(d)the Option and any Shares acquired under the Plan are not intended to replace
any pension rights or compensation;

(e)the Option and Shares acquired under the Plan and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

(f)the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty;

(g)if the underlying Shares do not increase in value, the Option will have no
value;

(h)if Participant exercises the Option and acquires Shares, the value of such
Shares may increase or decrease in value, even below the Exercise Price;

(i)for purposes of the Option, Participant’s engagement as a Service Provider
will be considered terminated as of the date Participant is no longer actively
providing services to the Company or any Parent or Subsidiary (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where Participant is a Service
Provider or the terms of Participant’s employment or service agreement, if any),
and unless otherwise expressly provided in this Option Agreement (including by
reference in the Notice of Grant to other arrangements or contracts) or
determined by the Administrator, (i) Participant’s right to vest in the Option
under the Plan, if any, will terminate as of such date and will not be extended
by any notice period (e.g., Participant’s period of service would not include
any contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where Participant is a
Service Provider or Participant’s employment or service agreement, if any,
unless Participant is providing bona fide services during such time);  and (ii)
the period (if any) during which Participant may exercise the Option after such
termination of Participant’s engagement as a Service Provider will commence on
the date Participant ceases to actively provide services and will not be
extended by any notice period mandated under employment laws in the jurisdiction
where Participant is employed or terms of Participant’s engagement agreement, if
any; the Administrator shall have the exclusive discretion to determine when
Participant is no longer actively providing services for purposes of his or her
Option grant (including whether Participant may still be considered to be
providing services while on a leave of absence and consistent with local law);

(j)unless otherwise provided in the Plan or by the Administrator in its
discretion, the Option and the benefits evidenced by this Option Agreement do
not create any entitlement to have the Option or any such benefits transferred
to, or assumed by, another company nor to be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
Shares; and

(k)the following provisions apply only if Participant is providing services
outside the United States:

(i)the Option and the Shares subject to the Option are not part of normal or
expected compensation or salary for any purpose;

(ii)Participant acknowledges and agrees that no Service Recipient shall be
liable for any foreign exchange rate fluctuation between Participant’s local
currency and the United States Dollar that may affect the

 

--------------------------------------------------------------------------------

 

value of the Option or of any amounts due to Participant pursuant to the
exercise of the Option or the subsequent sale of any Shares acquired upon
exercise; and

(iii)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from the termination of Participant’s
engagement as a Service Provider (for any reason whatsoever, whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where Participant is a Service Provider or the terms of Participant’s employment
or service agreement, if any), and in consideration of the grant of the Option
to which Participant is otherwise not entitled, Participant irrevocably agrees
never to institute any claim against any Service Recipient, waives his or her
ability, if any, to bring any such claim, and releases each Service Recipient
from any such claim; if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, Participant shall be deemed irrevocably to have agreed not to pursue such
claim and agrees to execute any and all documents necessary to request dismissal
or withdrawal of such claim.

10.No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the Shares underlying the Option.  Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

11.Data Privacy.  Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Option Agreement and any other Option grant
materials by and among, as applicable, the Service Recipients for the exclusive
purpose of implementing, administering and managing Participant’s participation
in the Plan.  

Participant understands that the Company and the Service Recipient may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Options or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.  

Participant understands that Data may be transferred to a stock plan service
provider, as may be selected by the Company in the future, assisting the Company
with the implementation, administration, and management of the
Plan.  Participant understands that the recipients of the Data may be located in
the United States or elsewhere, and that the recipient’s country of operation
(e.g., the United States) may have different data privacy laws and protections
than Participant’s country.  Participant understands that if he or she resides
outside the United States, he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative.  Participant authorizes the Company and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purposes of implementing, administering and managing Participant’s
participation in the Plan.  Participant understands that Data will be held only
as long as is necessary to implement, administer and manage Participant’s
participation in the Plan.  Participant understands that if he or she resides
outside the United States, he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her local human resources
representative.  Further, Participant understands that he or she is providing
the consents herein on a purely voluntary basis.  If Participant does not
consent, or if Participant later seeks to revoke his or her consent, his or her
engagement as a Service Provider and career with the Service Recipient will not
be adversely affected. The only adverse consequence of refusing or withdrawing
Participant’s consent is that the Company would not be able to grant Participant
Options or other equity awards or administer or maintain such
awards.  Therefore, Participant understands that refusing or withdrawing his or
her consent may affect Participant’s ability to participate in the Plan.  For
more information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.

12.Address for Notices.  Any notice to be given to the Company under the terms
of this Option Agreement will be addressed to the Company at IGM Biosciences,
Inc., 325 E. Middlefield Road, Mountain View, California 94043, or at such other
address as the Company may hereafter designate in writing.

 

--------------------------------------------------------------------------------

 

13.Non-Transferability of Option.  This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.  

14.Successors and Assigns.  The Company may assign any of its rights under this
Option Agreement to single or multiple assignees, and this Option Agreement
shall inure to the benefit of the successors and assigns of the
Company.  Subject to the restrictions on transfer herein set forth, this Option
Agreement shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.  The rights and obligations of
Participant under this Option Agreement may only be assigned with the prior
written consent of the Company.

15.Additional Conditions to Issuance of Stock.  If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or non-U.S. law, the tax code and related regulations or under the
rulings or regulations of the United States Securities and Exchange Commission
or any other governmental regulatory body or the clearance, consent or approval
of the United States Securities and Exchange Commission or any other
governmental regulatory authority is necessary or desirable as a condition to
the purchase by, or issuance of Shares, to Participant (or his or her estate)
hereunder, such purchase or issuance will not occur unless and until such
listing, registration, qualification, rule compliance, clearance, consent or
approval will have been completed, effected or obtained free of any conditions
not acceptable to the Company.  Subject to the terms of the Option Agreement and
the Plan, the Company shall not be required to issue any certificate or
certificates for Shares hereunder prior to the lapse of such reasonable period
of time following the date of exercise of the Option as the Administrator may
establish from time to time for reasons of administrative convenience.

16.Language.  If Participant has received this Option Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

17.Interpretation.  The Administrator will have the power to interpret the Plan
and this Option Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the Option have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  Neither the Administrator nor any
person acting on behalf of the Administrator will be personally liable for any
action, determination, or interpretation made in good faith with respect to the
Plan or this Option Agreement.

18.Electronic Delivery and Acceptance.  The Company may, in its sole discretion,
decide to deliver any documents related to the Option awarded under the Plan or
future options that may be awarded under the Plan by electronic means or require
Participant to participate in the Plan by electronic means.  Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through any online or electronic system established and
maintained by the Company or a third party designated by the Company.

19.Captions.  Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Option Agreement.

20.Option Agreement Severable.  In the event that any provision in this Option
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Option Agreement.

21.Amendment, Suspension or Termination of the Plan.  By accepting this Option,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read, and understood a description of the
Plan.  Participant understands that the Plan is discretionary in nature and may
be amended, suspended or terminated by the Administrator at any time.

22.Governing Law and Venue.  This Option Agreement will be governed by the laws
of California, without giving effect to the conflict of law principles
thereof.  For purposes of litigating any dispute that arises under this Option
or this Option Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation will be
conducted in the courts of Santa Clara County, California, or the United States
federal courts for the Northern District of California, and no other courts,
where this Option is made and/or to be performed.

 

--------------------------------------------------------------------------------

 

23.Country Addendum.  Notwithstanding any provisions in this Option Agreement,
this Option shall be subject to any special terms and conditions set forth in an
appendix (if any) to this Option Agreement for any country whose laws are
applicable to Participant and this Option (as determined by the Administrator in
its sole discretion) (the “Country Addendum”).  Moreover, if Participant
relocates to one of the countries included in the Country Addendum (if any), the
special terms and conditions for such country will apply to Participant, to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable for legal or administrative reasons.  The Country
Addendum (if any) constitutes a part of this Option Agreement.

24.Modifications to the Option Agreement.  This Option Agreement constitutes the
entire understanding of the parties on the subjects covered.  Participant
expressly warrants that he or she is not accepting this Option Agreement in
reliance on any promises, representations, or inducements other than those
contained herein.  Modifications to this Option Agreement or the Plan can be
made only in an express written contract executed by a duly authorized officer
of the Company.  Notwithstanding anything to the contrary in the Plan or this
Option Agreement, the Company reserves the right to revise this Option Agreement
as it deems necessary or advisable, in its sole discretion and without the
consent of Participant, to comply with Code Section 409A or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A of the
Code in connection with the Option.

25.No Waiver.  Either party’s failure to enforce any provision or provisions of
this Option Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other provision of this Option Agreement.  The rights granted both
parties herein are cumulative and shall not constitute a waiver of either
party’s right to assert all other legal remedies available to it under the
circumstances.

26.Tax Consequences.  Participant has reviewed with his or her own tax advisors
the U.S. federal, state, local and non-U.S. tax consequences of this investment
and the transactions contemplated by this Option Agreement.  With respect to
such matters, Participant relies solely on such advisors and not on any
statements or representations of the Company or any of its agents, written or
oral.  Participant understands that Participant (and not the Company) shall be
responsible for Participant’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Option Agreement.

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

IGM BIOSCIENCES, INC.

AMENDED AND RESTATED 2018 OMNIBUS INCENTIVE PLAN

EXERCISE NOTICE

IGM Biosciences, Inc.

325 E. Middlefield Road
Mountain View, CA 94043

 

 

Attention:  Stock Administration

 

1.Exercise of Option.  Effective as of today, ________________, _____, the
undersigned (“Purchaser”) hereby elects to purchase ______________ shares (the
“Shares”) of the Common Stock of IGM Biosciences, Inc. (the “Company”) under and
pursuant to the Amended and Restated 2018 Omnibus Incentive Plan (the “Plan”)
and the Stock Option Agreement, dated ________ and including the Notice of
Grant, the Terms and Conditions of Stock Option Grant, and exhibits attached
thereto (the “Option Agreement”).  The purchase price for the Shares will be
$_____________, as required by the Option Agreement.

2.Delivery of Payment.  Purchaser herewith delivers to the Company the full
purchase price of the Shares and any Tax Obligations (as defined in Section 6(a)
of the Option Agreement) to be paid in connection with the exercise of the
Option.   The purchase price is being delivered by [check one]:

□cash, check or electronic transfer in U.S. dollars; or

□a net exercise1 .

3.Representations of Purchaser.  Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.

4.Rights as Stockholder.  Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Shares subject to the
Option, notwithstanding the exercise of the Option.  The Shares so acquired will
be issued to Purchaser as soon as practicable after exercise of the Option.  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 14 of the Plan.

5.Tax Consultation.  Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the
Shares.  Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.

6.Entire Agreement; Governing Law.  The Plan and Option Agreement are
incorporated herein by this reference.  This Exercise Notice, the Plan and the
Option Agreement constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser.  This Option Agreement
is governed by the internal substantive laws, but not the choice of law rules,
of California.

 

1 

The Company reserves the right to impose additional restrictions and limitations
on or discontinue the ability to net exercise at any time without prior notice.

 

--------------------------------------------------------------------------------

 

Submitted by:

Accepted by:

PURCHASER

IGM BIOSCIENCES, INC.

 

 

Signature

Signature

 

Print Name

Print Name

Address:



Title

 

 

 

 

 

 

Date Received

 

 

- 2 -

--------------------------------------------------------------------------------

 

IGM BIOSCIENCES, INC.

AMENDED AND RESTATED 2018 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

NOTICE OF RESTRICTED STOCK UNIT GRANT

Unless otherwise defined herein, the terms defined in the IGM Biosciences, Inc.
Amended and Restated 2018 Omnibus Incentive Plan (the “Plan”) will have the same
defined meanings in this Restricted Stock Unit Agreement, which includes the
Notice of Restricted Stock Unit Grant (the “Notice of Grant”), the Terms and
Conditions of Restricted Stock Unit Grant attached hereto as Exhibit A, and all
other exhibits and appendices attached hereto (the “Award Agreement”).

Participant:

The undersigned Participant has been granted the right to receive an Award of
Restricted Stock Units, subject to the terms and conditions of the Plan and this
Award Agreement, as follows:

Grant Number:

Date of Grant:

Vesting Commencement Date:

Number of Restricted Stock Units:

Vesting Schedule:

Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Units will vest in accordance with the following schedule:

[25% of the Restricted Stock Units will vest on the 1 year anniversary of the
Vesting Commencement Date, and 1/16th of the Restricted Stock Units will vest
quarterly thereafter on the same day of the month as the Vesting Commencement
Date, subject to Participant continuing to be a Service Provider through each
such date.]

In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Units, the Restricted Stock
Units and Participant’s right to acquire any Shares hereunder will immediately
terminate.

By Participant’s signature and the signature of the representative of IGM
Biosciences, Inc. (the “Company”) below, Participant and the Company agree that
this Award of Restricted Stock Units is granted under and governed by the terms
and conditions of the Plan and this Award Agreement, including the Terms and
Conditions of Restricted Stock Unit Grant, attached hereto as Exhibit A, all of
which are made a part of this document.  Participant acknowledges receipt of a
copy of the Plan. Participant has reviewed the Plan and this Award Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement, and fully understands all provisions of the Plan
and this Award Agreement.  Participant hereby agrees to accept as binding,
conclusive, and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and the Award Agreement.  Participant further
agrees to notify the Company upon any change in the residence address indicated
below.

 

PARTICIPANT:

IGM BIOSCIENCES, INC.

 

 

Signature

Signature

 

--------------------------------------------------------------------------------

 

 

Print Name

Print Name

 

Title

Address:

 

 

 

 

- 2 -

--------------------------------------------------------------------------------

 

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

1.Grant of Restricted Stock Units.  The Company hereby grants to the individual
(“Participant”) named in the Notice of Grant of Restricted Stock Units of this
Award Agreement (the “Notice of Grant”) under the Plan an Award of Restricted
Stock Units, subject to all of the terms and conditions in this Award Agreement
and the Plan, which is incorporated herein by this reference.  Subject to
Section 18(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and this Award Agreement, the terms and conditions of the
Plan shall prevail.

2.Company’s Obligation to Pay.  Each Restricted Stock Unit represents the right
to receive a Share on the date it vests.  Unless and until the Restricted Stock
Units will have vested in the manner set forth in Section 3 or 4, Participant
will have no right to payment of any such Restricted Stock Units.  Prior to
actual payment of any vested Restricted Stock Units, such Restricted Stock Unit
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company.

3.Vesting Schedule.  Except as provided in Section 4, and subject to Section 5,
the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the vesting schedule set forth in the Notice of Grant, subject
to Participant continuing to be a Service Provider through each applicable
vesting date.

4.Payment after Vesting.

(a)General Rule.  Subject to Section 8, any Restricted Stock Units that vest
will be paid to Participant (or in the event of Participant’s death, to his or
her properly designated beneficiary or estate) in whole Shares.  Subject to the
provisions of Section 4(b), such vested Restricted Stock Units shall be paid in
whole Shares as soon as practicable after vesting, but in each such case within
60 days following the vesting date.  In no event will Participant be permitted,
directly or indirectly, to specify the taxable year of payment of any Restricted
Stock Units payable under this Award Agreement.

(b)Acceleration.

(i)Discretionary Acceleration.  The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan.  If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator.  If Participant is
a U.S. taxpayer, the payment of Shares vesting pursuant to this Section 4(b)
shall in all cases be paid at a time or in a manner that is exempt from, or
complies with, Section 409A.  The prior sentence may be superseded in a future
agreement or amendment to this Award Agreement only by direct and specific
reference to such sentence.

(ii)Notwithstanding anything in the Plan or this Award Agreement or any other
agreement (whether entered into before, on or after the Date of Grant), if the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units is accelerated in connection with Participant’s termination as a
Service Provider (provided that such termination is a “separation from service”
within the meaning of Section 409A, as determined by the Company), other than
due to Participant’s death, and if (x) Participant is a U.S. taxpayer and a
“specified employee” within the meaning of Section 409A at the time of such
termination as a Service Provider and (y) the payment of such accelerated
Restricted Stock Units will result in the imposition of additional tax under
Section 409A if paid to Participant on or within the 6 month period following
Participant’s termination as a Service Provider, then the payment of such
accelerated Restricted Stock Units will not be made until the date 6 months and
1 day following the date of Participant’s termination as a Service Provider,
unless Participant dies following his or her termination as a Service Provider,
in which case, the Restricted Stock Units will be paid in Shares to
Participant’s estate as soon as practicable following his or her death.

(c)Section 409A.  It is the intent of this Award Agreement that it and all
payments and benefits to U.S. taxpayers hereunder be exempt from, or comply
with, the requirements of Section 409A so that none of the Restricted Stock
Units provided under this Award Agreement or Shares issuable thereunder will be
subject to the

 

--------------------------------------------------------------------------------

 

additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to be so exempt or so comply.  Each payment payable under this Award
Agreement is intended to constitute a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2).  However, in no event will the Company
reimburse Participant, or be otherwise responsible for, any taxes or costs that
may be imposed on Participant as a result of Section 409A.  For purposes of this
Award Agreement, “Section 409A” means Section 409A of the Code, and any final
Treasury Regulations and Internal Revenue Service guidance thereunder, as each
may be amended from time to time.

5.Forfeiture Upon Termination as a Service Provider.  Notwithstanding any
contrary provision of this Award Agreement, if Participant ceases to be a
Service Provider for any or no reason, the then-unvested Restricted Stock Units
awarded by this Award Agreement will thereupon be forfeited at no cost to the
Company and Participant will have no further rights thereunder.

6.Tax Consequences.  Participant has reviewed with his or her own tax advisors
the U.S. federal, state, local and non-U.S. tax consequences of this investment
and the transactions contemplated by this Award Agreement.  With respect to such
matters, Participant relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or
oral.  Participant understands that Participant (and not the Company) shall be
solely responsible for Participant’s own tax liability that may arise as a
result of this investment or the transactions contemplated by this Award
Agreement.

7.Death of Participant.  Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate.  Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

8.Tax Obligations

(a)Responsibility for Taxes.  Participant acknowledges that, regardless of any
action taken by the Company or, if different, Participant’s employer (the
“Employer”) or any Parent or Subsidiary to which Participant is providing
services (together, the “Service Recipients”), the ultimate liability for any
tax and/or social insurance liability obligations and requirements in connection
with the Restricted Stock Units, including, without limitation, (i) all federal,
state, and local taxes (including the Participant’s Federal Insurance
Contributions Act (FICA) obligations) that are required to be withheld by any
Service Recipient or other payment of tax-related items related to Participant’s
participation in the Plan and legally applicable to Participant, (ii) the
Participant’s and, to the extent required by any Service Recipient, the Service
Recipient’s fringe benefit tax liability, if any, associated with the grant,
vesting, or settlement of the Restricted Stock Units or sale of Shares, and
(iii) any other Service Recipient taxes the responsibility for which the
Participant has, or has agreed to bear, with respect to the Restricted Stock
Units (or settlement thereof or issuance of Shares thereunder) (collectively,
the “Tax Obligations”), is and remains Participant’s sole responsibility and may
exceed the amount actually withheld by the applicable Service
Recipient(s).  Participant further acknowledges that no Service Recipient (A)
makes any representations or undertakings regarding the treatment of any Tax
Obligations in connection with any aspect of the Restricted Stock Units,
including, but not limited to, the grant, vesting or settlement of the
Restricted Stock Units, the subsequent sale of Shares acquired pursuant to such
settlement and the receipt of any dividends or other distributions, and (B) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of the Restricted Stock Units to reduce or eliminate Participant’s
liability for Tax Obligations or achieve any particular tax result.  Further, if
Participant is subject to Tax Obligations in more than one jurisdiction between
the Date of Grant and the date of any relevant taxable or tax withholding event,
as applicable, Participant acknowledges that the applicable Service Recipient(s)
(or former employer, as applicable) may be required to withhold or account for
Tax Obligations in more than one jurisdiction.  If Participant fails to make
satisfactory arrangements for the payment of any required Tax Obligations
hereunder at the time of the applicable taxable event, Participant acknowledges
and agrees that the Company may refuse to issue or deliver the Shares.

(b)Tax Withholding.  When Shares are issued as payment for vested Restricted
Stock Units, Participant generally will recognize immediate U.S. taxable income
if Participant is a U.S. taxpayer.  If Participant is a non-U.S. taxpayer,
Participant will be subject to applicable taxes in his or her
jurisdiction.  Pursuant to such procedures as the Administrator may specify from
time to time, the applicable Service Recipient(s) shall withhold the amount
required to be withheld for the payment of Tax Obligations.  The Administrator,
in its sole discretion and pursuant to such procedures as it may specify from
time to time, may permit Participant to satisfy such Tax Obligations,

 

--------------------------------------------------------------------------------

 

in whole or in part (without limitation), if permissible by applicable local
law, by (i) paying cash in U.S. dollars, (ii) electing to have the Company
withhold otherwise deliverable Shares having a fair market value equal to the
minimum amount that is necessary to meet the withholding requirement for such
Tax Obligations (or such greater amount as Participant may elect if permitted by
the Administrator, if such greater amount would not result in adverse financial
accounting consequences), (iii) having the amount of such Tax Obligations
withheld from Participant’s wages or other cash compensation paid to Participant
by the applicable Service Recipient(s), (iv) delivering to the Company already
vested and owned Shares having a fair market value equal to such Tax
Obligations, or (v) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the minimum
amount that is necessary to meet the withholding requirement for such Tax
Obligations (or such greater amount as Participant may elect if permitted by the
Administrator, if such greater amount would not result in adverse financial
accounting consequences).  To the extent determined appropriate by the
Administrator in its discretion, the Administrator will have the right (but not
the obligation) to satisfy any Tax Obligations by reducing the number of Shares
otherwise deliverable to Participant.  Further, if Participant is subject to tax
in more than one jurisdiction between the Date of Grant and a date of any
relevant taxable or tax withholding event, as applicable, Participant
acknowledges and agrees that the applicable Service Recipient (and/or former
employer, as applicable) may be required to withhold or account for tax in more
than one jurisdiction.  If Participant fails to make satisfactory arrangements
for the payment of such Tax Obligations hereunder at the time any applicable
Restricted Stock Units otherwise are scheduled to vest pursuant to Sections 3 or
4, Participant will permanently forfeit such Restricted Stock Units and any
right to receive Shares thereunder and such Restricted Stock Units will be
returned to the Company at no cost to the Company.  Participant acknowledges and
agrees that the Company may refuse to deliver the Shares if such Tax Obligations
are not delivered at the time they are due.

9.Rights as Stockholder.  Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account).  After such issuance, recordation, and
delivery, Participant will have all the rights of a stockholder of the Company
with respect to voting such Shares and receipt of dividends and distributions on
such Shares.

10.No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER, WHICH UNLESS PROVIDED
OTHERWISE UNDER APPLICABLE LAW IS AT THE WILL OF THE APPLICABLE SERVICE
RECIPIENT AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS RESTRICTED
STOCK UNIT AWARD OR ACQUIRING SHARES HEREUNDER.  PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF ANY SERVICE RECIPIENT TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER, SUBJECT TO APPLICABLE LAW,
WHICH TERMINATION, UNLESS PROVIDED OTHERWISE UNDER APPLICABLE LAW, MAY BE AT ANY
TIME, WITH OR WITHOUT CAUSE.

11.Grant is Not Transferable.  Except to the limited extent provided in
Section 7, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process.  Upon any attempt to transfer, assign, pledge, hypothecate
or otherwise dispose of this grant, or any right or privilege conferred hereby,
or upon any attempted sale under any execution, attachment or similar process,
this grant and the rights and privileges conferred hereby immediately will
become null and void.

12.Nature of Grant.  In accepting the grant, Participant acknowledges,
understands, and agrees that:

(a)the grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted in the past;

 

--------------------------------------------------------------------------------

 

(b)all decisions with respect to future Restricted Stock Units or other grants,
if any, will be at the sole discretion of the Administrator;

(c)Participant is voluntarily participating in the Plan;

(d)the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not intended to replace any pension rights or compensation;

(e)the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;

(f)the future value of the Shares underlying the Restricted Stock Units  is
unknown, indeterminable and cannot be predicted;

(g)for purposes of the Restricted Stock Units, Participant’s status as a Service
Provider will be considered terminated as of the date Participant is no longer
actively providing services to the Company or any Parent or Subsidiary
(regardless of the reason for such termination and whether or not later to be
found invalid or in breach of employment laws in the jurisdiction where
Participant is a Service Provider or the terms of Participant’s employment or
service agreement, if any), and unless otherwise expressly provided in this
Award Agreement (including by reference in the Notice of Grant to other
arrangements or contracts) or determined by the Administrator, Participant’s
right to vest in the Restricted Stock Units under the Plan, if any, will
terminate as of such date and will not be extended by any notice period (e.g.,
Participant’s period of service would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any, unless Participant is
providing bona fide services during such time); the Administrator shall have the
exclusive discretion to determine when Participant is no longer actively
providing services for purposes of the Restricted Stock Units grant (including
whether Participant may still be considered to be providing services while on a
leave of absence and consistent with local law);

(h)unless otherwise provided in the Plan or by the Administrator in its
discretion, the Restricted Stock Units and the benefits evidenced by this Award
Agreement do not create any entitlement to have the Restricted Stock Units or
any such benefits transferred to, or assumed by, another company nor be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Shares; and

(i)the following provisions apply only if Participant is providing services
outside the United States:

(i)the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not part of normal or expected compensation or salary for any purpose;

(ii)Participant acknowledges and agrees that no Service Recipient shall be
liable for any foreign exchange rate fluctuation between Participant’s local
currency and the United States Dollar that may affect the value of the
Restricted Stock Units or of any amounts due to Participant pursuant to the
settlement of the Restricted Stock Units or the subsequent sale of any Shares
acquired upon settlement; and

(iii)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from the termination of
Participant’s status as a Service Provider (for any reason whatsoever whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any), and in consideration of
the grant of the Restricted Stock Units to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
any Service Recipient, waives his or her ability, if any, to bring any such
claim, and releases each Service Recipient from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant shall be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim.

 

--------------------------------------------------------------------------------

 

13.No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the Shares underlying the Restricted Stock Units.  Participant is hereby advised
to consult with his or her own personal tax, legal and financial advisors
regarding his or her participation in the Plan before taking any action related
to the Plan.

14.Data Privacy. Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Restricted
Stock Unit grant materials by and among, as applicable, the Service Recipients
for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.

Participant understands that the Company and the Service Recipient may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.  

Participant understands that Data may be transferred to a stock plan service
provider, as may be selected by the Company in the future, assisting the Company
with the implementation, administration, and management of the
Plan.  Participant understands that the recipients of the Data may be located in
the United States or elsewhere, and that the recipient’s country of operation
(e.g., the United States) may have different data privacy laws and protections
than Participant’s country.  Participant understands that if he or she resides
outside the United States, he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative.  Participant authorizes the Company and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purposes of implementing, administering and managing Participant’s
participation in the Plan.  Participant understands that Data will be held only
as long as is necessary to implement, administer and manage Participant’s
participation in the Plan.  Participant understands that if he or she resides
outside the United States, he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her local human resources
representative.  Further, Participant understands that he or she is providing
the consents herein on a purely voluntary basis.  If Participant does not
consent, or if Participant later seeks to revoke his or her consent, his or her
engagement as a Service Provider and career with the Service Recipient will not
be adversely affected. The only adverse consequence of refusing or withdrawing
Participant’s consent is that the Company would not be able to grant Participant
Restricted Stock Units or other equity awards or administer or maintain such
awards.  Therefore, Participant understands that refusing or withdrawing his or
her consent may affect Participant’s ability to participate in the Plan.  For
more information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.

15.Address for Notices. Any notice to be given to the Company under the terms of
this Option Agreement will be addressed to the Company at IGM Biosciences, Inc.,
325 E. Middlefield Road, Mountain View, California 94043, or at such other
address as the Company may hereafter designate in writing.

16.Electronic Delivery and Acceptance.  The Company may, in its sole discretion,
decide to deliver any documents related to the Restricted Stock Units awarded
under the Plan or future Restricted Stock Units that may be awarded under the
Plan by electronic means or require Participant to participate in the Plan by
electronic means.  Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

17.No Waiver.  Either party’s failure to enforce any provision or provisions of
this Award Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other provision of this Award Agreement.  The rights granted both
parties herein are cumulative and shall not constitute a waiver of either
party’s right to assert all other legal remedies available to it under the
circumstances.

 

--------------------------------------------------------------------------------

 

18.Successors and Assigns. The Company may assign any of its rights under this
Award Agreement to single or multiple assignees, and this Award Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer herein set forth, this Award Agreement shall be
binding upon Participant and his or her heirs, executors, administrators,
successors and assigns.  The rights and obligations of Participant under this
Award Agreement may only be assigned with the prior written consent of the
Company.

19.Additional Conditions to Issuance of Stock.  If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or non-U.S. law, the tax code and related regulations or under the
rulings or regulations of the United States Securities and Exchange Commission
or any other governmental regulatory body or the clearance, consent or approval
of the United States Securities and Exchange Commission or any other
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Participant (or his or her estate) hereunder, such
issuance will not occur unless and until such listing, registration,
qualification, rule compliance, clearance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company.  Subject to the terms of the Award Agreement and the Plan, the Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to the lapse of such reasonable period of time following the
date of vesting of the Restricted Stock Units as the Administrator may establish
from time to time for reasons of administrative convenience.

20.Language.  If Participant has received this Award Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

21.Interpretation. The Administrator will have the power to interpret the Plan
and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested).  All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  Neither the Administrator nor any
person acting on behalf of the Administrator will be personally liable for any
action, determination, or interpretation made in good faith with respect to the
Plan or this Award Agreement.

22.Captions.  Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

23.Amendment, Suspension or Termination of the Plan.  By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read, and understood a
description of the Plan.  Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Administrator at
any time.

24.Modifications to the Award Agreement. This Award Agreement constitutes the
entire understanding of the parties on the subjects covered.  Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein.  Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company.  Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection with this
Award of Restricted Stock Units.

25.Governing Law; Venue; Severability. This Award Agreement and the Restricted
Stock Units are governed by the internal substantive laws, but not the choice of
law rules, of California.  For purposes of litigating any dispute that arises
under these Restricted Stock Units or this Award Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of California, and agree
that such litigation will be conducted in the courts of Santa Clara County,
California, or the United States federal courts for the Northern District of
California, and no other courts, where this Award Agreement is made and/or to be
performed.  In the event that any provision hereof becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, this Award
Agreement shall continue in full force and effect.

 

--------------------------------------------------------------------------------

 

26.Entire Agreement. The Plan is incorporated herein by this reference.  The
Plan and this Award Agreement (including the appendices and exhibits referenced
herein) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to the Participant’s interest except
by means of a writing signed by the Company and Participant.

27.Country Addendum. Notwithstanding any provisions in this Award Agreement, the
Restricted Stock Unit grant shall be subject to any special terms and conditions
set forth in an appendix (if any) to this Award Agreement for any country whose
laws are applicable to Participant and this Award of Restricted Stock Units (as
determined by the Administrator in its sole discretion) (the “Country
Addendum”).  Moreover, if Participant relocates to one of the countries included
in the Country Addendum (if any), the special terms and conditions for such
country will apply to Participant, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons.  The Country Addendum constitutes part of this Award
Agreement.

 

 

 